Citation Nr: 0120321	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Whether a previously disallowed claim for service 
connection for a back disorder has been reopened by 
submission of new and material evidence.

2. Whether a previously disallowed claim for service 
connection for a left shoulder disorder has been reopened by 
submission of new and material evidence.

3.  Entitlement to an effective date earlier than May 23, 
1991, for a permanent and total disability rating for pension 
purposes.

4.  Entitlement to special monthly pension based on a need 
for regular aid and attendance or housebound status.  

(The issue of entitlement to a retroactive date for an 
permanent and total disability rating for pension purposes 
based on a claim of clear and unmistakable error in a January 
30, 1991,, decision of the Board of Veterans' Appeals is the 
subject of a second, separately docketed, decision of the 
Board)  


REPRESENTATION

Appellant represented by:	The American Legion  

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal, in part, from a September 5, 1996, rating decision 
by the Buffalo, New York, Regional Office (RO), of the 
Department of Veterans Affairs (VA) which found, among other 
determinations, that new and material evidence sufficient to 
reopen claims for service connection for a back disorder and 
a left shoulder disorder had not been received and denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.  The RO also 
found that the veteran had not submitted new and material 
evidence to reopen a previously denied claim for a earlier 
effective date for a permanent and total disability rating 
for pension purposes.  

The issue involving the effective date for pension has 
generated a lengthy and complex procedural history.  On 
January 30, 1991, the Board denied an appeal of the veteran's 
original December 1988 claim for pension.  The veteran 
requested on May 27, 1991, that the claim be reopened.  On 
March 30, 1992, the RO granted a permanent and total 
disability rating for pension purposes from November 25, 
1991.  In response to receipt of a timely notice of 
disagreement from the veteran, the RO on January 21, 1994, 
revised the effective date of the rating as May 27, 1991, 
finding clear and unmistakable error (CUE) in the earlier 
rating decision.  The rating board considered the revision to 
be a complete grant of the benefits sought on appeal but did 
not communicate this to the veteran in the notification 
letter sent to him on March 14, 1994.  The veteran inquired 
in a May 1994 letter as to why the award had not been made 
retroactive to 1988, and in July 1994 he submitted medical 
evidence for the purpose of establishing a 1988 effective 
date.  On December 21, 1994, the RO confirmed and continued 
its prior decision denying an effective date earlier than May 
27, 1991.  The veteran responded to the notice of this 
determination by a February 1995 letter which he 
characterized as "not a notice of disagreement" but as a 
request for a hearing at the RO.  A hearing on the effective 
date issue was held on March 21, 1995, after which the 
hearing officer found that in the absence of either CUE in 
the December 1994 rating decision or receipt of new and 
material evidence, there was no basis for the assignment of 
an earlier effective date.  A request for further evaluation 
of the effective date issue was received from the veteran in 
November 1995.  On September 5 1996, the RO found that no new 
and material evidence  to reopen the claim for an earlier 
effective date had been received.  The veteran submitted a 
notice of disagreement with that determination and a 
statement of the case was issued.  

The RO has taken the position that the December 1994 rating 
decision was final as to the denial of an earlier effective 
date and that no new and material evidence has been submitted 
since that decision.  Following the veteran's February 1995 
letter which he stated was "not a notice of disagreement" but 
a request for a hearing, the RO has treated all subsequent 
communications as a reopened claim rather than as a notice of 
disagreement.  However, the veteran appeared shortly 
thereafter at a hearing at the RO and offered testimony that 
can only be interpreted as an expression of dissatisfaction 
with the RO's refusal to assign an earlier effect for his 
pension award.  The Court has held that statements recorded 
in a hearing transcript can operate as the functional 
equivalent of a "written communication" for purposes of 
filing a notice of disagreement as required by 38 C.F.R. 
§ 20.201.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that the standard required to 
establish a valid NOD is a low one, noting that the 
"statutory and regulatory scheme Congress created to protect 
veterans "allows a claimant to file a 'vague' NOD and 
reserves the specific arguments relating to errors of fact or 
law for the substantive appeal.  Collaro v. West, 132 F. 3d 
1304 (Fed. Cir. 1998); See also Ledford v. West, 136 F. 3d 
776 (Fed Cir. 1998).  Furthermore, the United States Court of 
Appeals for Veterans Claims (Court) has held, in Gallegos v. 
Gober, 14 Vet. App. 50 (2000), that the requirements set 
forth in 38 C.F.R. § 20.201 requiring that an NOD express "a 
desire for appellate review" was invalid when viewed in the 
light of the applicable statute (38 U.S.C.A. § 7105), and 
that the only content requirement was that a notice of 
disagreement be an expression of disagreement with the 
determination by the RO.  The rules articulated in Collaro 
and Gallegos came into existence while the veteran's appeal 
was pending and are properly applicable in the present 
appeal.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board concludes that the transcript 
of the March 1995 hearing may be accepted as a notice of 
disagreement with the December 1994 rating decision.  The 
testimony recorded therein contains no specific reference to 
a desire to appeal, but under Gallegos no such reference is 
necessary as long as disagreement is expressed.  It is clear 
from the transcript that the veteran had no understanding of 
the procedural technicalities involved in the appeals process 
but that he disagreed with the denial of pension from an 
earlier date and viewed the hearing as part of an ongoing 
process to obtain an earlier effective date.  Consistent with 
Collaro and West, the Board invokes a liberal view of the 
veteran's statements to reflect his apparent intent to 
continue with a lengthy appeal that had remained in a pending 
status for an extended period following the December 1994 
rating decision.  

Accordingly, the Board will proceed directly to the merits of 
the earlier effective date issue without regard to the 
provisions of law regarding finality of prior final 
disallowances.  The effective date issue herein is limited to 
the question of whether the veteran is entitled to an earlier 
effective date during the period between the May 30, 1990, 
Board decision and May 23, 1991, date selected by the RO, 
based on the RO's application of the governing effective date 
regulations when the award of pension was made in March 1992, 
and when the effective date was revised in January 1994.  The 
question of whether the veteran is entitled to a retroactive 
effective date from 1988 on the basis of clear and 
unmistakable error in the May 1990 Board decision denying 
pension is the subject of a separate decision of the Board, 
which has been separately docketed.  

The appeal originally included the issue of whether a 
previously disallowed claim for service connection for post-
traumatic stress disorder (PTSD) had been reopened by 
submission of new and material evidence.  The RO subsequently 
found on February 12, 1998, that new and material evidence 
had in fact been received and proceeded to grant service 
connection for PTSD evaluated as 50 percent disabling since 
August 6, 1996.  The veteran has submitted a timely notice of 
disagreement with the rating assigned for the disability, and 
the RO has processed the issue of entitlement to a rating 
higher than 50 percent for inclusion in the present appeal.  

In connection with his appeal of the 50 percent rating 
assigned for PTSD, the veteran has raised the contention that 
his current alcoholism, which is shown in the medical 
evidence of record to result in substantial disability, is a 
disease related to the service-connected PTSD and is entitled 
to service connection on a secondary basis pursuant to 
38 C.F.R. § 3.310(a).  The extent to which alcoholism may 
result in psychiatric impairment is relevant to the issue of 
entitlement to a rating higher than 50 percent for PTSD and 
must be resolved before the increased rating issue may be 
finally adjudicated.  Consequently, the issue of entitlement 
to secondary service connection for alcoholism is 
inextricably intertwined with that issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  
See also Parker v. Brown, 7 Vet. App. 116 (1994) (A claim is 
intertwined if the RO would have to reexamine the underlying 
merits of any denied claim which is pending on appeal before 
the Board).  The Board therefore has jurisdiction of the 
issue. 

However, appellate review of the intertwined issues of 
entitlement to a rating higher than 50 percent for PTSD and 
entitlement to secondary service connection for alcoholism 
must be deferred until a later date.  The Board has imposed a 
temporary stay on the adjudication of these alcohol-related 
issues until final review is completed by the United States 
Court of Appeals for the Federal Circuit with 



respect to its decision issued on February 2, 2001, in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  When the 
Federal Circuit has finished its review and the decision has 
become final, the Board will lift its stay and begin to 
adjudicate the issues affected.  


FINDINGS OF FACT

1.  The veteran's original claims for service connection for 
a back disability and a left shoulder disability were denied 
by the RO in a rating decision of December 21, 1994; the 
veteran did not appeal either denial following notification 
thereof.  

2.  Evidence received since the December 21, 1994, final 
denial of service connection for a back disability includes 
documents which bear substantially and directly on the issue, 
are neither cumulative nor redundant, and are so significant 
that they must be considered in order for the Board to fairly 
decide the merits of the claim.  

3.  Evidence received since the December 21, 1994, final 
denial of service connection for a left shoulder disability 
includes documents which bear substantially and directly on 
the issue, are neither cumulative nor redundant, and are so 
significant that they must be considered in order for the 
Board to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the veteran's previously 
denied claim for service connection for a back disability is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (2000).  

2.  Evidence received in support of the veteran's previously 
denied claim for service connection for a left shoulder 
disability is new and material and the claim is reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back and Left Shoulder Disabilities

Factual Background.  Service department medical records show 
that on an enlistment examination in September 1961, the 
veteran filled out a report of medical history in which he 
denied any pertinent complaints or defects.  On examination, 
a kyphosis of nondisabling degree was noted.  Subsequent 
service medical records show that in June 1963 the veteran 
was seen for thoracic-lumbar back pain.  The clinical 
impression was strain and medication was prescribed.  Service 
records contain no further reference to complaints or defects 
involving the back or left shoulder or to any injury in 
service to either the back or left shoulder.  On examination 
in January 1966 for release to inactive duty, the spine and 
musculoskeletal system were recorded as normal.  

In connection with his original December 1988 application for 
pension benefits, the veteran submitted an August 1985 
medical record from the House of Good Samaritan Hospital 
showing that he was treated following a possible seizure 
during which he had dislocated his left shoulder.  Medical 
records from M. Ashram, M.D., dated from February 1987 to 
December 1988 contained a reference to recurrent dislocations 
of the left shoulder for which he needed surgery.  Treatment 
entries also refer to early degenerative disc changes at L4, 
L5 and L5 - S1, established by X-rays.  

The veteran underwent a VA orthopedic examination in May 1989 
at which time he reported having suffered a dislocation 
injury of the left shoulder in 1985.  The shoulder frequently 
felt as if it was coming out of joint but never came out 
completely.  The veteran further related that without a 
history of injury or any unusual effect, he had experienced 
recurring pain and stiffness localized to the low back area 
for the past year and a half for which he had received no 
particular medical examination or treatment.  X-rays showed 
mild degenerative changes at the T11-12 level of the 
lumbosacral spine but were otherwise normal.  X-rays of the 
left shoulder showed partial subluxation of the glenohumeral 
joint.  There was a large Hill-Sachs deformity of the 
posterior humoral head as well as possible partial 
subluxation of the glenohumeral joint.  

A July 1991 statement from Dr. Ashram indicates that the 
veteran had been followed by the Black River Medical Center 
since April 1988 for various disorders, including 
degenerative osteoarthritis and degenerative disc disease of 
the lumbosacral spine, and recurrent dislocation of the left 
shoulder.  Other private medical evidence dated from 1988 
through 1994 document recurrent anterior dislocation of the 
left shoulder and degenerative changes of the lumbosacral 
spine.  

The veteran underwent a VA orthopedic examination in December 
1991 at which time it was reported that he had suffered his 
first left shoulder dislocation in 1985 and that on at least 
five occasions since then he had had to have medical help for 
reduction of redislocations.  Since 1985 or 1986 he had had 
increasingly disabling low back pain.  The diagnoses included 
post-traumatic recurrent dislocations of the left shoulder 
with atrophy of disuse and painful limited motion; and 
degenerative arthritis of the lumbosacral spine with painful 
limited motion.  

In July 1993 the veteran submitted a typed statement 
regarding the circumstances of his military service wherein 
he reported, in pertinent part, that in July 1965 he had 
borrowed a three-quarter-ton truck with which to drive to a 
place near the base in order to drink.  He stated that he had 
never made it there because he had an accident in which he 
rolled the truck over and flipped it several times, injuring 
his left shoulder, back, chest and left leg.  He stated that 
he was in terrible pain physically and mentally but knew that 
if he sought medical attention he would be "busted" and 
perhaps locked up.  He was scared because he had only a few 
weeks left until he was to be released from service.  He 
related that on the day before his discharge someone told the 
military authorities that he had wrecked the truck and that 
he was put on military hold for a court-martial.  The record 
contains a special court-martial order dated in March 1966 
showing that the veteran received punishment for offenses 
that included neglect and damage to a three-quarter ton 
pickup truck resulting in loss of property to the government.  

An April 1988 hospital discharge summary from the Canton-
Potsdam Hospital relates that the veteran's past medical 
history included frequent dislocations of the left shoulder, 
among other disorders.  Copies of private X-ray examinations 
dated from 1989 through 1994 refer to degenerative changes at 
L4, L5 and L5 - S1, and to abnormality of the left shoulder.

An informal claim for service connection for disabilities 
claimed to be associated with injuries to the back and left 
shoulder was received from the veteran in May 1993.  

The foregoing record was reviewed by the RO on December 21, 
1994, at which time the claims for service connection for a 
back injury and recurrent left shoulder dislocations were 
denied.  The veteran was notified of the denials by a letter 
dated January 5, 1995.  

The veteran testified at a hearing at the RO on March 21, 
1995.  He provided further details concerning the truck 
accident in service, claiming that when the truck had rolled 
over he had injured both his left shoulder and back.  A 
friend accompanied the veteran to the hearing and testified 
on his behalf, claiming that he had observed since 1967 that 
the veteran's shoulder was always coming out and that the 
veteran had attributed this to the accident in service.  He 
stated that the veteran also could not bend over because of 
his back.  

The veteran requested in August 1996 that his claim for 
service connection for back and left shoulder disabilities be 
reopened.  In support of his request he has submitted a 
number of lay statements.  The Rev. W. L. Boak, Sr., related 
in August 1995 that he had known the veteran for more than 30 
years and could attest to the fact that the veteran had had 
back problems since discharge from service and continued to 
complain of back pain daily.  In an October 1995 statement, 
H. Fenstermaker, who had known the veteran since 1964 and had 
been stationed with him as a marine, recalled that the 
veteran had been involved in a truck accident in which he 
sustained injuries to the back, left shoulder and leg and 
that after discharge the shoulder and back injuries bothered 
him a lot.  In an October 1997 statement, the veteran's ex-
wife recalled that the veteran had received back and shoulder 
injuries in an accident during service.  J. Sansone, a 
service associate, recalled in a May 1998 statement that the 
veteran had sustained injuries in a truck accident in service 
and concealed the pain from his superiors for fear that he 
would have to go to sick bay, where they would find out how 
he came to have such injuries.

In a VA Form 9 received in August 1997, the veteran provided 
additional information concerning the accident in service 
which he claimed caused his back injury, stating that the 
injury "was incurred while under the influence of alcohol 
while having unauthorized use of a truck while assigned to [a 
military unit] in Beaufort, South Carolina."  He said that he 
was later court-martialed for destruction of government 
property in connection with this accident and that his 
injuries were left untreated because he feared this action (a 
court-martial).  He indicated that the same was true for the 
left shoulder injury.  

In a December 1997 statement, M. Weinberg, M.D., related that 
the veteran was under his care for mid and low back pain, the 
onset of which related "to heavy lifting in the Marine Corps 
and also to a truck accident in 1965 in which he sustained a 
back injury."  

Analysis.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  VA 
regulations further provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

The RO denied the veteran's claim for service connection for 
a back and left shoulder disabilities in December 1994 on the 
basis that no chronic disorder of the back or left shoulder 
was shown in service, finding in effect that there was no 
evidence that the accident injuries claimed by the veteran 
actually occurred.  The December 1994 RO denial was final 
with respect to the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991).  

However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" is subsequently received.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (2000).  In 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the United 
States Court of Veterans Appeals United States Court of 
Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd 83 F.3d. 1980 (Fed. Cir. 1996) (the Board is 
bound by an express statutory mandate not to consider the 
merits of the case if new and material evidence is not 
found).  Citing the later decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F 
3d. 1356 (1998), the Court in Elkins v. West, 12 Vet. App 209 
(2000), added a third step to the process, holding that if 
the claim is reopened and found to be well grounded, the duty 
to assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, 12Vet. 
App 203 (2000).  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (2000), which provides as 
follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court adopted a three-pronged test:  (1) 
whether evidence received since the prior final disallowance 
is "new;" if so, (2) whether such evidence is relevant to and 
probative of the issue at hand; and, if so (3) whether there 
is a reasonable possibility that, when viewed in the context 
of all of the evidence of record, such evidence would change 
the outcome of the claim.  The Federal Circuit in Hodge, Id., 
overruled Colvin to the extent that Colvin required that 
evidence need be outcome-determinative in order to be new and 
material.  The RO has to date applied only the Colvin 
standard.  However, given the determination herein, the 
Board's application of the Hodge standard does not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

When the original determination as to the veteran's 
entitlement to service connection for low back and left 
shoulder disabilities was rendered, the evidence of record 
consisted primarily of service medical records and post 
service medical records showing the status of the veteran's 
back since approximately 1987.  The veteran's service medical 
records contain no reference to a truck accident.  Service 
medical records note the presence of a strain on one occasion 
but do not document any chronic disability of the back.  No 
abnormality of the left shoulder was reported at any time in 
service.  The post service medical records describe recurring 
left shoulder dislocation dating from the middle or later 
1980's as well as recurring back pain due to degenerative 
changes dating from approximately the same time.  
Notwithstanding the evidence of a current disability, the 
record did not show either the existence of a disease or 
injury in service or a relationship between the current 
disability and service such as to permit an award of service 
connection.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141(1992).  

The evidence added to the record since the final 
disallowances in 1994 includes documents which strengthen the 
allegations that the veteran's post service back and left 
shoulder disabilities originated in an accident during 
service.  Such evidence includes statements from persons who 
have known the veteran since he was in service and who allege 
personal knowledge of the circumstances of the injuries and 
resulting disability.  These statements must be presumed 
credible for the purpose of determining whether the claim is 
to be reopened.  Justus.  Id.  Although these lay statements 
by definition do not constitute medical evidence, the Court 
has held that a witness can testify as to visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  With respect to the back 
claim, the veteran has also submitted a statement from a 
private physician, Dr. Weinberg, linking the current 
disability to military service.  These documents do not 
duplicate evidence previously in the file and are of such 
significance that they must be reviewed in determining the 
merits of the veteran's claims with respect to both the left 
shoulder and back.  Their cumulative probative effect is to 
warrant reopening of the prior claims.  

The question of whether this additional evidence in 
conjunction with the documents previously considered provides 
a basis for the granting of service connection for either 
disability is separate from the question of whether it 
constitutes new and material evidence sufficient to reopen a 
previously disallowed claim.  To reopen such a claim, it is 
required only that the criteria found in 38 C.F.R. § 3.156(a) 
be satisfied, and that requirement has clearly been met.  
Review of the reopened claim must proceed in accordance with 
the discussion below and will entail consideration of the 
question of whether any back or left shoulder disorders shown 
in service were received in the line of duty.  


ORDER

The veteran's claim for service connection for a back 
disability has been reopened by submission of new and 
material evidence and the appeal is allowed to that extent.  

The veteran's claim for service connection for a left 
shoulder disability has been reopened by submission of new 
and material evidence and the appeal is allowed to that 
extent.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Change of law 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The discussion below 
focuses on certain individual problem areas involving the 
issues presently on appeal.  It does not necessarily provide 
an all-inclusive list of the actions required in this case.  
The RO has the ultimate responsibility to ensure that all 
appropriate development is undertaken.  

Back and Left Shoulder Disabilities.  

Since the well-grounded claim requirement no longer exists, 
adjudication of both issues must proceed directly to the 
question of whether the duty to assist has been satisfied.  

The circumstances of the present claim and the nature of the 
allegations made by the veteran add a further complication 
that must be examined in full, specifically, the question of 
whether any injuries received in a truck accident in service 
were incurred in the line of duty.  The veteran is forthright 
in attributing the claimed back and left shoulder injuries to 
an accident that took place while he was driving a military 
vehicle without authorization and while under the influence 
of alcohol.  His eagerness to disclose this information stems 
from the short-term need to explain the absence of 
documentation of the claimed injuries in service, but the 
ironic consequence of proceeding with this line of argument 
is that the more persuasive he is in explaining the absence 
of medical records on this basis, the stronger and more 
compelling is his admission of having committed conduct that 
may ultimately be found to represent willful misconduct under 
the law.  

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
"In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  "Willful misconduct" means an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. § 
3.1(n) (2000).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2000).  
Mere technical violation of police regulations or ordinances 
do not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n)(2).  Where alcohol consumption is involved, the simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  If, however, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2000).  

An injury or disease having an onset in service will be 
presumed to have been incurred in the line of duty unless the 
preponderance of the evidence establishes that it was due to 
willful misconduct.  Forshey v. West, 12 Vet. App. 71 (1998); 
38 U.S.C.A. § 105(a) (West 1991).  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  38 C.F.R. § 3.1(m) (2000).  

The record on appeal does not expressly document the 
occurrence of the claimed truck accident in service but the 
fact that a special court martial was convened in March 1966 
for charges that included damaging a Government vehicle 
suggests that the incident did in fact take place.  The 
record does not document the receipt or the nature of 
injuries sustained in any such accident.  Consequently, 
before a determination is made as to the veteran's 
entitlement to service connection for disabilities of the 
back and left shoulder, all service department documentation 
regarding the truck accident in service must be obtained, 
both for the benefit of any reference they may contain to 
injuries of the back or left shoulder and to supplement the 
existing information concerning the incident for purposes of 
a willful misconduct determination.  It is well established 
that the VA is obligated to obtain relevant records in the 
possession of the Federal Government.  See 38 U.S.C.A. § 5106 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.159(b) (2000).  See 
also Counts v. Brown, 6 Vet. App. 473 (1994).  

The VCAA expanded the VA's obligations regarding procurement 
of documentary evidence.  In pertinent part, the law 
specifies that the VA shall make reasonable efforts to obtain 
evidence needed to substantiate a claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   Under 38 U.S.C. § 5103A(b)(1) 
this includes obtaining private records which the claimant 
adequately identifies and authorized VA to obtain.  38 U.S.C. 
§ 5103A(a)(1) (2).  The VA shall continue to attempt to 
obtain records from a Federal department or agency until such 
records are obtained unless it is reasonably certain the 
records do not exist or that further efforts would be futile.  
38 U.S.C. § 5103A(b)(3).  Where, after making reasonable 
efforts to assist, the VA is unable to obtain all relevant 
records VA shall notify the claimant of the records which can 
not be obtained and briefly explain the efforts VA has taken 
and describe any further action VA shall take, if any.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)(a), (b), and (c)).  

In particular, the veteran has requested that the VA provide 
assistance in obtaining the complete medical records for a 
four-day stay at a Navy hospital in Beaufort, South Carolina, 
from October 10 through October 14, 1965, claiming that such 
records would substantiate his contentions regarding back and 
shoulder injuries.  He has also requested that the full 
record of the March 1966 special court-martial be obtained 
for the record, claiming that the transcript includes 
testimony concerning his receipt of injuries in the accident.  
In October 1997 the RO requested records relating to the 
court-martial from the Naval Criminal Investigative Service.  
A response dated October 10, 1997, requested additional 
information identifying the accused.  A November 12, 1997, 
reply from the Naval Criminal Investigative Service of the 
Department of the Navy again advised the veteran that a 
search for records pertaining to the 1965 truck accident had 
been unsuccessful and that investigations of the nature 
described by the veteran were destroyed after 25 years with 
no record of their destruction maintained.  

In view of this response, it appears that further efforts to 
obtain court-martial records would be fruitless.  However, 
the veteran's service department personnel file may still be 
in the possession of the National Personnel Records Center 
(NPRC) or other government facility.  Its contents are highly 
germane to the present determination and the file should be 
obtained.  

With respect to the October 1965 hospitalization, the present 
record contains a narrative summary showing that the veteran 
had been brought to the emergency room by military police 
after becoming agitated in the barracks and that he was 
discharged with a final diagnosis of a passive-aggressive 
personality.  The description of the examination of the 
veteran on admission notes a smell of ethanol and scattered 
wheezes but states that physical examination was otherwise 
within normal limits.  Since the veteran's service medical 
records otherwise appear to be complete, it is unclear 
whether additional records pertaining to this hospitalization 
exist or whether any such records would support or contradict 
the statement on the narrative summary to the effect that the 
physical examination was normal.  Nevertheless, since the 
possibility of additional personnel records must be 
investigated in any case, and in recognition of the 
requirements of the VCAA, a further request to the National 
Personnel Records Center for any additional service medical 
records that may exist should be undertaken.  The request 
should specify that the search should include sources 
specific to the actual treatment facility in addition to the 
main repository for service medical records.  

If no additional service department medical or personnel 
records are received or if such records are received but do 
not document the occurrence of the claimed truck accident in 
service or the receipt of injuries in such an accident, no 
administrative decision with respect to line of duty need be 
undertaken and the RO may proceed directly to readjudicate 
the claims for service connection for back and left shoulder 
disabilities.  If additional service department medical or 
personnel records are in fact received, and if such records 
document the claimed truck accident in service as well as the 
receipt of injuries in such an accident, a VA administrative 
determination as to whether such injuries were incurred in 
the line of duty must be undertaken.  

If the administrative determination is favorable to the 
veteran, the RO may then proceed to adjudicate the merits of 
the two service connection claims provided that all of the 
actions required to satisfy the VCAA and this remand have 
been completed, including a VA examination.  If the 
administrative decision is unfavorable to the veteran, the RO 
need take no further action to adjudicate either claim based 
on residuals of the truck accident in service.  The veteran 
should be notified of any adverse determination and advised 
of his procedural and appellate rights as to this issue.  

Earlier Effective Date Of Pension Award.  

The veteran's original claim for improved disability pension, 
filed in December 1988, was denied by the RO on August 17, 
1988, and that denial was upheld by the Board in an decision 
of January 30, 1991.  The veteran reopened his claim on May 
27, 1991, and subsequent rating decisions awarded pension 
benefits and made the award effective from the date of the 
reopened claim, May 27, 1991.  The effective date issue 
addressed herein involves a direct appeal from the rating 
decision that assigned the effective date when pension was 
awarded.  As noted above, the question of whether the veteran 
is entitled to a retroactive effective date from December 
1988 on the basis of clear and unmistakable error in the 
January 1991 Board decision is discussed in a separate 
decision of the Board.  

The statute and regulations governing the assignment of 
effective dates for VA awards provide rule that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for an increase 
of compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of application 
therefor.  38 U.S.C.A. § 5119(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).  

With respect to pension awards, the applicable regulation, 38 
C.F.R. § 3.400(b)(1) (ii) (2000), establishes a general rule 
that the effective date of awards based on pension claims 
received before October 1984 is the date of claim.  For 
claims filed after October 1984, the general rule will apply.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  An exception 
arises where a veteran:  (1) claims retroactive benefits 
within one year of entitlement, and (2) shows that a 
disability prevented him or her from filing a claim for at 
least the first 30 days after becoming incapacitated.  In 
that case, the award may be effective from the date of 
receipt of the claim or the date entitlement arose, whichever 
is  the veteran's advantage.  38 C.F.R. § 3.400(b)(1).  
However, the veteran must specifically claim retroactive 
benefits.  Wilson v. Brown, 5 Vet. App. 103, 10-08 (1993); 
38 C.F.R. § 3.151(b).  

In readjudicating this issue following completion of any 
additional development required to complete the record and 
satisfy the VCAA, it will be necessary for the RO to review 
the evidence to ascertain when the veteran became permanently 
and totally disabled and whether he filed his reopened claim 
for pension within one year of such date.  

Special Monthly Pension Based on Aid and Attendance or 
Housebound Status.  

The income derived by the veteran from VA compensation for 
PTSD rated 50 percent disabling since February 1998 greatly 
exceeds the annual maximum rate of special monthly pension 
that would be payable to him if his appeal for this benefit 
is ultimately successful, and the issue of entitlement to 
special monthly pension is therefore moot from a practical 
standpoint if not from a legal one, at least for the period 
since February 1998.  However, the veteran has potential 
eligibility to receive remuneration from special monthly 
pension for the period before February 1998 based on his 
claim for special monthly pension filed in November 1995.  

An increased rate of pension is payable where the veteran 
requires the regular aid and attendance of another person.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. § 
3.351 (a)(1), (b) (2000).  Increased pension due to 
housebound status may be paid where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, the veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 
3.351(d) (2000).  

The Court has set forth procedural and evidentiary 
requirements which must be followed in the adjudication of 
claims for pension benefits.  See Roberts  v. Derwinski, 2 
Vet.App. 387 (1992) and Brown  v. Derwinski, 2 Vet.App. 444 
(1992).  In particular, a percentage evaluation for each 
disability must be assigned.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  The evidence with respect to each and every 
disability be developed in full and a percentage evaluation 
be assigned for each disorder.  

Although a permanent and total disability rating has been 
established in this case, the individual percentage ratings 
are still relevant to special monthly pension since the 
statutory criteria for entitlement to pension at the 
housebound rate require specific findings regarding the 
disabilities upon which the claim of entitlement is based.  
It appears that the veteran has disabilities for which 
ratings have not been assigned.  Further RO action to 
determine the proper ratings for such disabilities will be 
necessary following completion of any further notification or 
development actions taken pursuant to the VCAA.  The RO is 
reminded that if any disabilities are ultimately found to be 
the result of willful misconduct, those disabilities must be 
excluded from consideration in determining the veteran's 
entitlement to special monthly pension.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

3.  The RO should take appropriate steps 
to obtain all relevant VA outpatient 
treatment records for inclusion in the 
appellate record.  

4.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for any 
of the disorders at issue.  Upon receipt 
of proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

5.  The RO should contact the National 
Personnel Records Center and request that 
a further attempt be made to locate 
additional service medical records for 
the veteran, with particular attention to 
records relating to the veteran's claimed 
hospitalization at a Navy hospital in 
Beaufort, South Carolina, in October 
1965.  The RO should also request the 
veteran's complete personnel file (201 
file) including the transcript and any 
other material, including investigation 
reports, associated with his court-
martial in 1966.  

6.  Upon completion of all of the 
foregoing, the RO should review all of 
the medical and non-medical evidence of 
record and determine whether such 
evidence establishes that the claimed 
truck accident in service actually 
occurred, and if so, whether the veteran 
sustained left shoulder and back injuries 
therein.  If so, the RO should undertake 
an administrative decision addressing the 
issue of whether such injuries were 
incurred in the line of duty.  

7.  If it is determined that the accident 
in service occurred and that injuries 
received therein were not due to willful 
misconduct and thus were incurred in the 
line of duty, the RO should take 
appropriate steps to schedule the veteran 
for a special VA orthopedic examination 
to determine the nature of all current 
back and left shoulder disabilities and 
ascertain the relationship of such 
disabilities, if any, to military 
service.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.  

(a) Is it more likely than not, 
as likely as not, or less 
likely than not that current 
pathology of the back is 
related to active military 
service.  

() Is it more likely than not, 
as likely as not, or less 
likely than not that current 
pathology of the left shoulder 
is related to active military 
service.  

8.  The RO should review the examination 
reports received to ensure that they are 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the reports should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (2000).  If 
this is necessary, the examiner(s) should 
be given an opportunity to amend the 
reports without reexamining the veteran 
but should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the development sought by the Board 
should be taken.  

9.  The RO should then readjudicate each 
remanded issue in light of the discussion 
above.  The claims for service connection 
for back and left shoulder disabilities 
should be adjudicated on the merits 
without regard to previous determinations.  
Regarding the claim for an earlier 
effective date for pension, the RO should 
review the evidence to ascertain when the 
veteran became permanently and totally 
disabled and whether he filed his reopened 
claim for pension within one year of such 
date.  With respect to special monthly 
pension, the RO should review the record 
in its entirety and identify each ratable 
disability shown therein.  A percentage 
evaluation should be assigned for each 
disorder identified.  Only disabilities 
that are not of misconduct origin should 
be rated.  

10.  Thereafter, if any determination is 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

